PER CURIAM.
In this action for work done on a condominium project this is an appeal by the property owner, Harold Samhat, and the surety, Reliance Insurance Co., from a final judgment in favor of a subcontractor, Curtis F. Griffin, Jr., Inc. Of the five points raised by appellants, we find merit only in their contention that the trial court erred in ruling that Samhat is personally liable to Griffin. See Samhat v. Cocoa Masonry of Pinellas County, Inc., 567 So.2d 450, 451 (Fla. 2d DCA 1990). We find no merit in the cross-appeal.
Affirmed in part, reversed in part, and remanded for the vacating of the judgment as to Samhat personally.
RYDER, A.C.J., and LEHAN and FRANK, JJ., concur.